Citation Nr: 1760375	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  16-31 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for degenerative disc disease of the lumbosacral spine (hereinafter "back disability"). 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  


INTRODUCTION

The Veteran, who is the appellant, had active service from April 1953 to April 1955. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the RO in Indianapolis, Indiana.  

In June 2013, within one year of the January 2013 rating decision, the Veteran submitted new and material evidence regarding the etiology of the back disability; therefore, the January 2013 rating decision did not become final.  See 38 C.F.R. 
§ 3.156(b) (2017).  As the original January 2013 rating decision did not become final, the Board finds that date of claim for service connection for the back disability was the date the claim was received, on October 18, 2011. 

In April 2017, the Veteran testified at a Travel Board hearing in Indianapolis, Indiana, before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.  This appeal has been advanced on the Board's docket.  38 U.S.C. § 7107(a)(2) (2012); 38 C.F.R. § 20.900(c) (2017). 


FINDINGS OF FACT

1.  The Veteran has a current back disability of degenerative disc disease (DDD).   

2.  The Veteran sustained a back injury in service after slipping from a tank. 

3.  The currently diagnosed back disability had its onset during service. 


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for a back disability of DDD have been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C. §§ 5100, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159 (2017).  The Board is granting service connection for back disability of DDD, constituting a full grant of the benefits sought on appeal.  As there remains no aspect of the claim to be further substantiated, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.

Service Connection for Back Disability 

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In this case, the Veteran has been diagnosed with degenerative disc disease, which does not qualify as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply as to the back disability.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Veteran essentially contends developing a back disability from sustaining an in-service injury, and that symptoms of the back disability have continued since service separation.  Specifically, at the April 2017 Board hearing, the Veteran testified to slipping from a tank during service, lodging the right foot on an equipment hook, grabbing a nearby tank, and injuring the back.  The Veteran also testified to seeking in-service treatment for the back, which included x-rays and a discussion of surgery.  See April 2017 Board hearing.  A December 2014 statement reflects that the Veteran wrote that a back disability began during service, and that symptoms of an in-service injury have continued to the present.  A June 2013 statement reflects the Veteran wrote that he injured the back during service after catching the right foot in the equipment hook of a tank, and that when he fell he grabbed a nearby tank, which injured the back.  The October 2011 claim reflects the Veteran wrote that a back disability began in 1954 during service. 

Initially, the Board finds that the Veteran is currently diagnosed with a back disability of DDD.  Specifically, the report from the December 2012 VA examination reflects that the Veteran has been diagnosed with degenerative disc disease of the lumbosacral spine.  

After a review of all the lay and medical evidence of record, the Board finds that the evidence is at least in equipoise on the question of whether there was onset of symptoms of a back disability in service and since service separation (i.e., whether a back disability was "incurred in" service) that was later diagnosed as DDD.  

The evidence weighing in favor of the finding of in-service onset includes the April 2017 Board hearing transcript showing that the Veteran testified to sustaining an in-service back injury after slipping from a tank, and that he sought in-service treatment, which included x-rays.  The Veteran is competent to report an in-service back injury and treatment.  Additional favorable evidence includes the Veteran's consistent lay statements demonstrating back disability symptoms since service, to include the June 2013 statement of injury to the back after catching the right foot in the equipment hook of a tank, falling and grabbing a nearby tank, which injured the back.  The October 2011 claim reflects the Veteran wrote that a back disability 

began during service, and the December 2012 VA examination report reflects that the Veteran reported back disability was due to sliding off the wet surface of a tank, catching the right foot in an equipment hook, and then injuring the back after grabbing a nearby tank.  In addition, the December 2014 statement reflects that the Veteran indicated that a back disability began during service, and that symptoms of an in-service injury have continued to the present.  The Veteran's service treatment records were destroyed in the 1973 fire at the National Personnel Records Center (NPRC); therefore, there is no evidence to show that the Veteran did not experience and seek treatment for the back injury during service.  

In Walker, 708 F.3d 1331, the Federal Circuit held that the presumptive theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  While the back disability is not a chronic disease listed under 38 C.F.R. § 3.309(a), as indicated above, the Board has nonetheless found the evidence at least in equipoise on the question of whether the Veteran had back disability symptoms that began during service and continued since service separation, which was later diagnosed as DDD, thus tending to show direct service incurrence.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a), (d).  

As discussed above, however, the Board is granting the service connection claim based on evidence, including that pertinent to service, which establishes that symptoms of the back disability (later diagnosed as DDD) began in service and was so directly "incurred in" service.  The finding that the Veteran has had back disability symptoms since service is supportive of the direct service connection theory of the claim overall because it tends to show that the symptoms that began in service were the basis for the later diagnosed back disability.  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent on in-service and post-service symptoms - dizziness, loss of balance, hearing trouble, stumble and fall, and tinnitus - that were later diagnosed as Meniere's disease).  For these 

reasons, and after resolving reasonable doubt in the Veteran's favor, the Board finds that the back disability was incurred in active service; thus, the criteria for service connection for a back disability of DDD have been met.  38 U.S.C. § 5107; 
38 C.F.R. § 3.102.


ORDER

Service connection for a back disability of degenerative disc disease is granted.  






____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


